EXHIBIT 10.59 ALEXANDER’S, INC. 2 DEFERRED STOCK UNIT GRANT AGREEMENT DEFERRED STOCK UNIT GRANT AGREEMENT (the “Grant Agreement”) made as of date set forth on ScheduleA hereto between ALEXANDER’S, INC., a Delaware corporation (the “ Company ”), and the director of the Company’s Board named on ScheduleA (the “ Grantee ”). RECITALS A. In accordance with the Alexander’s, Inc. 2006 Omnibus Stock Plan, as it may be amended or modified from time to time (the “ Plan ”), the Company desires in connection with the Grantee’s service as a member of the Board of Directors of the Company, to provide the Grantee with an opportunity to acquire the Company’s common shares, par value $1.00 per share (the “ Shares ”), and thereby provide additional incentive for the Grantee to promote the progress and success of the business of the Company and its subsidiaries. B. ScheduleA hereto sets forth certain significant details of the deferred stock unit grant herein and is incorporated herein by reference. Capitalized terms used herein and not otherwise defined have the meanings provided by the Plan. NOW, THEREFORE, the Company and the Grantee hereby agree as follows: AGREEMENT 1. Grant of Restricted Stock . On the terms and conditions set forth herein, as well as the terms and conditions of the Plan, the Company hereby grants to the Grantee such number of deferred stock units as is set forth on ScheduleA (the “ DSUs ”). Each DSU constitutes an unfunded and unsecured promise of the Company to deliver (or cause to be delivered) to Grantee, subject to the terms and conditions of this Grant Agreement, one Share on the Delivery Date as provided herein. Until such delivery, Grantee shall have only the rights of a general unsecured creditor and no rights as a shareholder of the Company. This grant is subject to all terms and provisions of the Plan and this Grant Agreement . 2. Delivery . (a) In General . Except as provided below in this Paragraph 2 and subject to Paragraphs 5 and 12, the Delivery Date shall be on the third business day following the date on which Grantee ceases to be a member of the Board of Directors of the Company. (b) Death . Notwithstanding any other Paragraph of this Grant Agreement (except Paragraph 12), if Grantee dies prior to the Delivery Date, the Shares corresponding to Grantee’s outstanding DSUs shall be delivered to the representative of Grantee’s estate as soon as practicable after the date of death and after such documentation as may be requested by the Committee is provided to the Committee. The Committee may adopt procedures pursuant to which Grantee may be permitted to specifically bequeath some or all of his or her outstanding DSUs under Grantee’s will to an organization described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable organization as may be approved by the Committee). 3.
